Citation Nr: 0945673	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  99-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 8, 1989, 
for an award of a total rating for individual unemployability 
due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the Veteran a TDIU, 
effective October 8, 1989.  

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board notes that this appeal has a long and convoluted 
appellate history.  By rating decision of March 1996, the 
Veteran was granted a TDIU effective from October 8, 1989.  
He was notified of the decision in correspondence dated March 
1996 and filed a timely notice of disagreement with the 
effective date assigned for the TDIU award in May 1996.  A 
statement of the case was dispatched to the Veteran in May 
1996.  Thereafter, the Veteran maintains throughout this 
appeal that he filed a timely substantive appeal of the 
effective date issue and that his appeal form document was 
lost or misplaced after having been received by VA.  

Although the claims file does not contain any correspondence 
or document that may be construed as a timely substantive 
appeal with respect to this matter, the Veteran cited to 
various written correspondence between himself and his then-
representative, Disabled American Veterans, and reports of 
contact with VA that indicate that such an appeal was filed 
within the time limit prescribed by VA regulations.  The 
issue was first characterized by the RO as whether new and 
material evidence was submitted to reopen the claim for an 
earlier effective date prior to October 8, 1989, for a TDIU 
award.  It was later recharacterized as whether a timely 
substantive appeal was received regarding a March 1996 rating 
decision assigning an effective date of October 8, 1989, for 
a TDIU award.  The matter came before the United States Court 
of Appeals for Veterans Claims (Court) several times during 
the course of this appeal, and on each time the Court vacated 
the Board's determination that a timely appeal had not been 
filed and remanded the case for additional procedural 
development and consideration consistent with the Court's 
determinations.  The most recent Board decision addressing 
the timeliness of appeal issue was in March 2007, in which 
the Board determined that the Veteran did not present 
evidence that rebutted the presumption of administrative 
regularity that would thus explain the absence of a timely 
filed appeal document in the record, found a timely appeal 
had not been submitted, and dismissed the case for lack of 
jurisdiction.  Ultimately, in a March 2009 decision, the 
Court reversed the Board's decision and made the factual 
determination that the presumption of administrative 
regularity was rebutted by evidence submitted by the Veteran 
and that a timely appeal of the March 1996 RO decision 
assigning an effective date of October 8, 1989, for a TDIU 
award had been filed, notwithstanding the absence in the 
record of the actual correspondence or document containing 
the appeal form.  Therefore, the issue now on appeal is 
entitlement to an effective date prior to October 8, 1989, 
for a TDIU award.  However, before this issue can be 
addressed on the merits, the case requires additional 
procedural development.

To meet the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2009), which codifies or implements 
the provisions of the Veterans Claims Assistance of Act of 
2000 (VCAA), the claimant must be provided with notice that: 
(1) informs the claimant about the information and evidence 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to 
provide; (3) informs the claimant about the information and 
evidence the claimant is expected to provide; and (4) 
requests that the claimant provide any evidence in his 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  During the course of the appeal, § 3.159(b) 
was revised and the requirement that VA request that the 
claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.  Furthermore, 
recent caselaw holds that the claimant must also be provided 
notice of how VA evaluates the degree of severity of his 
disability (or disabilities) and assigns an effective date 
for the award of disability compensation.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that during the long course of the appeal, 
the Veteran received letters from the RO that attempted to 
comply with the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding the VCAA.  However, these 
notices were furnished to him within the context of whether 
new and material evidence was submitted to reopen a claim for 
an earlier effective date, or whether the filing of his 
substantive appeal of the effective date issue was timely.  
None of these notices specifically addressed the VCAA within 
the context of the claim now before the Board on appeal, 
which is entitlement to an effective date prior to October 8, 
1989, for a TDIU award.  Certainly, there is no notice that 
addresses the VCAA with respect to the effective date issue 
that complies with the notice requirements prescribed by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
Overton v. Nicholson, 20 Vet. App. 427 (2006), the Court 
found that where the VCAA notice identifies several issues 
but leaves out one or more other issues, that VCAA notice is 
inadequate with respect to those issues not identified.  
Therefore, to correct this procedural deficit, the case must 
be remanded so that the appellant may be provided with 
adequate VCAA notice addressing the effective date issue on 
appeal.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran, pursuant to the 
VCAA, to include information that 
informs him of the information and 
evidence necessary to substantiate a 
claim for an earlier effective date for 
an award of VA compensation, the 
parties' responsibilities in this 
regard, and how VA assigns an effective 
date for the award of disability 
compensation. 

2.  After the above development is 
completed, the RO should readjudicate 
the Veteran's claim of entitlement to an 
effective date prior to October 8, 1989, 
for a TDIU award.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in good order, for appellate 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

